O’NIELL, J.
This is a suit to recover $59.10, the price paid by plaintiff to defendant for a suit of clothes. The action was based upon an alleged guaranty that the suit of clothes would fit, and upon the allegation that it did not fit. The district judge’s answer to the rule issued herein discloses that there were only two questions at issue in the case. One question was whether defendant was, when he sold the clothes, acting upon his own responsibility or as agent for a Chicago dealer in garments. The other question was whether the suit of clothes was a fit or a misfit. The justice *601of the peace in whose court the case was filed decided both of the disputed questions of fact against the defendant; and, on appeal to the district court, where the case was tried de novo, the district judge came to the same conclusion.
If the framers of the Constitution had intended that we should have jurisdiction of a case like this, they would have extended our appellate jurisdiction to all civil suits, regardless of size or importance. The supervisory jurisdiction of 'this court should not be exercised in a case where the proceedings have been conducted regularly, and the questions decided were not of general importance.
The rule herein directing the district judge to show cause why writs of certiorari, etc., should not issue was granted improvidently.
The order is recalled, and the relief prayed for by relator is denied, at his cost.